Exhibit 10.6

AMENDMENT TO THE

DYNEGY INC. 2002 LONG TERM INCENTIVE PLAN

WHEREAS, Dynegy Inc. (the “Company”), has heretofore adopted the Dynegy Inc.
2002 Long Term Incentive Plan (the “Plan”); and

WHEREAS, Paragraph XII of the Plan provides that the Board of Directors of the
Company may amend the Plan at any time;

NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2006:

1. Paragraph IX(b) of the Plan shall be deleted and the following shall be
substituted therefor:

“(b) Performance Measures. A Performance Award shall be awarded to a Participant
contingent upon future performance of the Company or any Affiliate, division, or
department thereof during the performance period. The Committee shall establish
the performance measures applicable to such performance either (i) prior to the
beginning of the performance period or (ii) within 90 days after the beginning
of the performance period if the outcome of the performance targets is
substantially uncertain at the time such targets are established, but not later
than the date that 25% of the performance period has elapsed; provided such
measures may be made subject to adjustment for specified significant
extraordinary items or events. The performance measures may be absolute,
relative to one or more other companies, or relative to one or more indexes. The
performance measures established by the Committee may be based upon (1) the
price of a share of Common Stock, (2) the Company’s earnings per share, (3) the
return on capital employed by the Company, (4) the return on capital employed by
a segment or portion of the Company designated by the Committee, (5) the
Company’s sales, (6) the sales of a segment or portion of the Company designated
by the Committee, (7) the net income (before or after taxes) of the Company or
any segment or portion of the Company designated by the Committee, (8) the cash
flow return on investment of the Company or any segment or portion of the
Company designated by the Committee, (9) the earnings before or after interest,
taxes, depreciation, and/or amortization of the Company or any segment



--------------------------------------------------------------------------------

or portion of the Company designated by the Committee, (10) the economic value
added, (11) the return on stockholders’ equity achieved by the Company, (12) the
total stockholders’ return achieved by the Company, (13) the operating cash
flow, free cash flow, or any other cash flow metric of the Company or any
segment or portion of the Company designated by the Committee, (14) any other
performance metric selected by the Committee, or (15) a combination of any of
the foregoing. The Committee, in its sole discretion, may provide for an
adjustable Performance Award value based upon the level of achievement of
performance measures.”

2. Paragraph IX(d) of the Plan shall be deleted and the following shall be
substituted therefor:

“(d) Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the performance measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award shall be made in a lump sum in cash,
Common Stock, or a combination thereof, as determined by the Committee, and
shall be made no later than 2 1/2 months after the end of the performance
period. If a Performance Award covering shares of Common Stock is to be paid in
cash, such payment shall be based on the Fair Market Value of the Common Stock
on the payment date.”

3. As amended hereby, the Plan is specifically ratified and reaffirmed.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed this 16th day of March 2006, effective as of January 1, 2006.

 

DYNEGY INC. By:  

/s/ J. Kevin Blodgett

Name:   J. Kevin Blodgett Title:   General Counsel & EVP, Administration

 

-2-